UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-31023 WORLDNET, INC. OF NEVADA (Exact name of registrant as specified in its charter) Nevada 88-0247824 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) #281, 369 East 900 South, Salt Lake City, Utah (Address of principal executive offices) (Zip Code) (801) 323-2395 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o The Company does not have a Web site. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o The number of shares outstanding of the registrant’s common stock as of August 1, 2013 was 18,500,000. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 9 Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Cash Flows 6 Notes to the Unaudited Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION Item 6. Exhibits 13 Signatures 14 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS WORLDNET, INC. OF NEVADA (A Development Stage Company) Financial Statements June 30, 2013 (Unaudited) 3 WorldNet, Inc. of Nevada (A Development Stage Company) Condensed Balance Sheets JUN 30, 2013 DEC 31, 2012 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued Interest Loans payable Total current liabilities Total liabilities STOCKHOLDERS' DEFICIT Common stock, $.001 par value; 25,000,000 shares authorized;18,500,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 4 WorldNet, Inc. of Nevada (A Development Stage Company) Condensed Statements of Operations (Unaudited) FOR THE THREE MONTHS ENDED JUN 30, 2013 FOR THE THREE MONTHS ENDED JUN 30, 2012 FOR THE SIX MONTHS ENDED JUN 30, 2013 FOR THE SIX MONTHS ENDED JUN 30, 2012 FROM INCEPTION ON MAR 12, 1986 TO JUN 30, 2013 Revenues $ Expenses General and administrative Total expenses Net operating loss before other expense ) Other income (expense) Interest expense ) ) ) Total other income (expense) Loss from operations before income taxes ) Taxes Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these financial statements. 5 WorldNet, Inc. of Nevada (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) FOR THE SIX MONTHS ENDED JUN 30, 2013 FOR THE SIX MONTHS ENDED JUN 30, 2012 FROM INCEPTION ON MAR 12, 1986 TO JUN 30, 2013 Cash Flows from Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash provided (used) by operating activities: Shares issued for services Depreciation and amortization Changes in assets and liabilities: Increase in accounts payable and accrued expenses Net cash provided (used) by operating activities ) ) Cash Flows from Investing Activities Net cash provided (used) by investing activities Cash Flows from Financing Activities Proceeds from notes payable Net cash provided (used) by financing activities Increase (decrease) in cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ $ Supplemental Cash Flow Information: Cash paid for interest $ $ $ Cash paid for income taxes $ $ $ Non-Cash Investing and Financing Activities Stock issued for marketing rights $ $ $ Stock issued for services $ $ $ Converted accounts payable and advances into loans $ $ $ The accompanying notes are an integral part of these financial statements. 6 WorldNet, Inc. of Nevada (A Development Stage Company) Notes to the Financial Statements June 30, 2013 NOTE 1 – BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited condensed financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted in accordance with such rules and regulations. The information furnished in the interim condensed financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements. Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim condensed financial statements be read in conjunction with the Company’s audited financial statements and notes thereto included in its December 31, 2012 Annual Report on Form 10-K. Operating results for thesix months ended June 30, 2013 are not necessarily indicative of the results to be expected for year ending December 31, 2013. NOTE 2 – GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has limited assets, has incurred losses since inception, has negative cash flows from operations, and has no revenue-generating activities. Its activities have been limited for the past several years and it is dependent upon financing to continue operations. These factors raise substantial doubt about the ability of the Company to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. It is management’s plan to acquire or merge with other operating companies. NOTE 3 – SUBSEQUENT EVENTS The Company has evaluated subsequent events from the balance sheet date through the date the financial statements were issued and has determined that there are no such events that would have a material impact on the financial statements. 7 In this report references to “WorldNet,” “the Company,” “we,” “us,” and “our” refer to WorldNet, Inc. of Nevada. FORWARD LOOKING STATEMENTS The U.S. Securities and Exchange Commission (“SEC”) encourages reporting companies to disclose forward-looking information so that investors can better understand future prospects and make informed investment decisions. This report contains these types of statements. Words such as “may,” “expect,” “believe,” “intend,” “anticipate,” “estimate,” “project,” or “continue” or comparable terminology used in connection with any discussion of future operating results or financial performance identify forward-looking statements. You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report. All forward-looking statements reflect our present expectation of future events and are subject to a number of important factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. 8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Executive Overview We are a development stage company that has not recorded revenues for the past two fiscal years. We are dependent upon financing to continue basic operations. Management intends to rely upon advances or loans from management, significant stockholders or third parties to meet our cash requirements, but we have not entered into written agreements guaranteeing funds and, therefore, no one is obligated to provide funds to us in the future. These factors raise doubt as to our ability to continue as a going concern. Our plan is to combine with an operating company to generate revenue. As of the date of this report, our management has not had any discussions with any representative of any other entity regarding a business combination with us. Any target business that is selected may be a financially unstable company or an entity in its early stages of development or growth, including entities without established records of sales or earnings. In that event, we will be subject to numerous risks inherent in the business and operations of financially unstable and early stage or potential emerging growth companies. In addition, we may effect a business combination with an entity in an industry characterized by a high level of risk, and, although our management will endeavor to evaluate the risks inherent in a particular target business, there can be no assurance that we will properly ascertain or assess all significant risks. Any business combination or transaction may likely result in a significant issuance of shares and substantial dilution to present stockholders of the Company. We anticipate that the selection of a business opportunity will be complex and extremely risky. Because of general economic conditions, rapid technological advances being made in some industries and shortages of available capital, our management believes that there are numerous firms seeking the perceived benefits of becoming a publicly traded corporation. Such perceived benefits of becoming a publicly traded corporation include, among other things, facilitating or improving the terms on which additional equity financing may be obtained, providing liquidity for the principals of and investors in a business, creating a means for providing incentive stock options or similar benefits to key employees, and offering greater flexibility in structuring acquisitions, joint ventures and the like through the issuance of securities. Potentially available business combinations may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. Management anticipates that the struggling global economy will restrict the cash available for business opportunities and restrict the number of such transactions available to us. There can be no assurance in the current economy that we will be able to acquire an interest in an operating company. If we obtain a business opportunity, then it may be necessary to raise additional capital. We anticipate that we will sell our common stock to raise this additional capital. We expect that we would issue such stock pursuant to exemptions to the registration requirements provided by federal and state securities laws. The purchasers and manner of issuance will be determined according to our financial needs and the available exemptions to the registration requirements of the Securities Act of 1933. We do not currently intend to make a public offering of our stock. We also note that if we issue more shares of our common stock, then our stockholders may experience dilution in the value per share of their common stock. 9 Liquidity and Capital Resources We have not recorded revenues from operations since inception. We have not established an ongoing source of revenue sufficient to cover our operating costs and we have relied primarily upon related parties to provide loans to fund operations and provide or pay for professional expenses. At June 30, 2013, our cash decreased to $275 from $1,675 at December 31, 2012. Our total liabilities increased from $145,650 at December 31, 2012 to $163,770 at June 30, 2013. This increase primarily represents loans totaling $2,500 and accounts payable of $8,850 for consulting services and administrative and professional services and out-of-pocket costs provided to or paid on behalf of the Company by a shareholder. We intend to obtain capital from management, significant stockholders or third parties to cover minimal operations; however, there is no assurance that additional funding will be available. Our ability to continue as a going concern during the long term is dependent upon our ability to find a suitable business opportunity and acquire or enter into a merger with such company. The type of business opportunity with which we acquire or merge will affect our profitability for the long term. During the next 12 months we anticipate incurring additional costs related to the filing of Exchange Act reports. We believe we will be able to meet these costs through funds provided by management, significant stockholders or third parties. We may also rely on the issuance of our common stock in lieu of cash to convert debt or pay for expenses. Results of Operations We did not record revenues in 2012 or 2013. General and administrative expense decreased from $16,406 for the six month period ended June 30, 2012 (“2012 six month period”) to $14,440 for the six month period ended June 30, 2013 (“2013 six month period”). General and administrative expense decreased from $5,929 for the quarterly period ended June 30, 2012 (“2012 second quarter”) to $5,561 for the quarterly period ended June 30, 2013 (“2013 second quarter”). The decrease in general and administrative expense for the 2013 interim periods primarily reflects decreased costs for professional and consulting services relied upon for our operations. Due to conversion of accounts payable and advances into loans totaling $125,100 at December 31, 2012, and additional loans of $2,500 during the 2013 six month period, we recognized interest expense of $ 5,080 for the 2013 six month period and $2,552 for the 2013 second quarter where we did not have any interest expense for the 2012 interim periods. Accordingly, our net loss increased from $16,406 for the 2012 six month period to $19,520 for the 2013 six month period and increased from $5,929 for the 2012 second quarter to $8,113 for the 2013 second quarter. Management expects net losses to continue until we acquire or merge with a business opportunity. 10 Commitments and Obligations At June 30, 2013 we recorded loans payable totaling $127,600 representing services received, as well as cash advances received from related and unrelated parties. Prior to December 31, 2012 management intended to issue common stock at some future date to convert $125,100 loans payable; however, it was determined that it was not in the best interests of all parties to issue stock for the advances and, therefore, the parties agreed that these liabilities would be treated as loans effective December 31, 2012. All of the loans are non-collateralized, carry interest at 8% and are due on demand. Off-Balance Sheet Arrangements We have not entered into any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources and would be considered material to investors. Critical Accounting Policies We qualify as an “emerging growth company” under the recently enacted Jumpstart Our Business Startups Act of 2012 (the “JOBS Act”). As a result, we are permitted to, and intend to, rely on exemptions from certain disclosure requirements. For so long as we are an emerging growth company, among other things, we will not be required to: • Have an auditor report on our internal controls over financial reporting pursuant to Section 404(b) of the Sarbanes-Oxley Act; • Submit certain executive compensation matters to shareholder advisory votes, such as “say-on-pay” and “say-on-frequency” • Obtain shareholder approval of any golden parachute payments not previously approved; and • Disclose certain executive compensation related items such as the correlation between executive compensation and performance and comparisons of the Chief Executives compensation to median employee compensation. In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have elected to take advantage of the benefits of this extended transition period. Our financial statements may therefore not be comparable to those of companies that comply with such new or revised accounting standards. We will remain an “emerging growth company” for up to five years, or until the earliest of (i) the last day of the first fiscal year in which our total annual gross revenues exceed $1 billion; (ii) the date that we become a “large accelerated filer” as defined in Rule 12b-2 under the Securities Exchange Act of 1934, which would occur if the market value of our ordinary shares that is held by non-affiliates exceeds $700 million as of the last business day of our most recently completed second fiscal quarter or (iii) the date on which we have issued more than $1 billion in non-convertible debt during the preceding three-year period. 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable to smaller reporting companies. ITEM 4. CONTROLS AND PROCEDURES Disclosure Controls and Procedures We maintain disclosure controls and procedures (as defined in Rule 13a-15(e) or 15d-15(e) under the Exchange Act) that are designed to ensure that information required to be disclosed in our filings under the Exchange Act is recorded, processed, summarized and reported within the periods specified in the rules and forms of the SEC. This information is accumulated to allow timely decisions regarding required disclosure. Our President, who serves as our principal executive officer and principal financial officer, evaluated the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report and he determined that our disclosure controls and procedures were ineffective due to a control deficiency. During the period we did not have additional personnel to allow segregation of duties to ensure the completeness or accuracy of our information. Due to the size and operations of the Company we are unable to remediate this deficiency until we acquire or merge with another company. Changes to Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act). Management conducted an evaluation of our internal control over financial reporting and determined that there were no changes made in our internal control over financial reporting during the quarter ended June 30, 2013 that have materially affected or are reasonably likely to materially affect our internal control over financial reporting. 12 PART II – OTHER INFORMATION ITEM 6. EXHIBITS Part I Exhibits No. Description Principal Executive Officer Certification Principal Financial Officer Certification Section 1350 Certification Part II Exhibits No. Description 3(i) Articles of Incorporation (Incorporated by reference to exhibit 3.1 of Form 10-SB, filed July 14, 2000) 3(ii) Bylaws of WorldNet (Incorporated by reference to exhibit 3.2 to Form 10-SB, filed July 14, 2000) 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Label Linkbase Document 101.PRE** XBRL Taxonomy Presentation Linkbase Document ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 13 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WORLDNET, INC. OF NEVADA Date: August 8, 2013 By: /s/ Donald R. Mayer Donald R. Mayer President and Director Principal Financial Officer 14
